Citation Nr: 0528523	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  98-13 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a left knee disability, including degenerative changes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1959 to May 1962 and 
May 1984 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision.  In October 1999 
and August 2003, the Board remanded the case for further 
development.  The matter is now before the Board for final 
appellate review.     


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant for an equitable disposition of the 
veteran's appeal.

2.  Since the initial grant of service connection, the 
veteran's left knee disability has not been manifested by 
extension limited by 20 degrees, actual nonunion of the tibia 
and fibula, recurrent subluxation, lateral instability, 
ankylosis, compensable limitation of flexion, or with an 
unstable, painful, scar exceeding 39 square inches which 
limits function of the knee.  The knee disability has not 
resulted in hospitalizations or markedly interfered with 
employment.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for a left knee disability with degenerative changes have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 4.118, Diagnostic 
Codes (DCs) 5003, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 
5263, 7801, 7802, 7803, 7804, 7805 (as in effect prior to and 
from August 30, 2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in March 
2004.  This letter provided notice of elements (1), (2), and 
(3).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOCs (SSOCs), he was provided with specific information as to 
why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in a May 2005 SSOC.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Finally, with respect to element (4), the March 2004 letter 
explicitly asked the veteran to provide "any evidence in his 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  There is no allegation from the veteran that 
he has any evidence in his possession that is needed for a 
full and fair adjudication of this claim.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
That was legally impossible in this case because the claim 
was adjudicated in June 1998 (before the VCAA's enactment).  
However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  Although the notice 
provided to the veteran in March 2004 was not given prior to 
the first adjudication of the claim, the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated in the May 2005 SSOC.  
Any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  

The duty to assist has also been fulfilled.  The Board has 
reviewed VA and private treatment records and in a May 2004 
letter the veteran stated that he did not have any more 
private medical records.  VA afforded the veteran 
examinations in December 1997, February 1998, December 2000, 
July 2001, and November 2001, and the reports of these 
examinations have been associated with the claims folder.

In February 1999, a hearing was held in Washington, D.C., 
before a veterans law judge who is no longer employed by the 
Board.  In a September 2002 letter, the veteran was asked if 
he wanted an additional hearing before a different veterans 
law judge.  He was advised that if he did not respond to the 
letter within 30 days, the Board would assume that he did not 
want an additional hearing and proceed accordingly.  The 
veteran did not respond to this letter.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
knee disability has been assigned a 20 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case

The veteran asserts that a rating greater than 20 percent is 
warranted for his left knee disability.  X-rays taken in 
December 1997 and February 1999 demonstrate degenerative 
joint disease of the left knee.  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a, DC 5003.  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5261.  

VA examination reports from December 1997 and February 1998 
and records from Holt Krock Orthopedics indicate that the 
veteran's leg extension is limited to 15 degrees.  There is 
no competent evidence reflecting that he meets the criteria 
for a rating in excess of 20 percent under DC 5261.

The Board has also considered other rating criteria relating 
to the knee. There is no evidence of actual nonunion of the 
tibia and fibula, so evaluation under DC 5262  (which has a 
maximum available rating of 40 percent) is not warranted.  
Recurrent subluxation and lateral instability have been 
specifically ruled out (as noted in examination reports dated 
in December 1997, February 1998, and December 2000) so DC 
5257, which has a maximum thirty percent rating, is also 
inapplicable.  Moreover, application of DC 5256 for ankylosis 
of the knee is not warranted because there has been no 
showing of ankylosis of the knee (notwithstanding the fact 
that the veteran wears a knee brace).  A 20 percent rating is 
the maximum available under DC 5258 (for dislocation of 
semilunar cartilage), and 10 percent is the maximum rating 
available under DC 5259 (for symptomatic removal of semilunar 
cartilage) and DC 5263 (for genu recurvatum), so evaluation 
under these criteria is inappropriate notwithstanding the 
fact that there is no evidence of such disabilities.  38 
C.F.R. § 4.71a, DC 5256, 5262, 5257, 5258, 5259, 5263.

Furthermore, a compensable degree of limitation of flexion 
has not been shown here.  The Rating Schedule provides a 
compensable rating for limitation of flexion of the leg when 
flexion is limited to 45 degrees (10 percent), 30 degrees (20 
percent), or 15 degrees (30 percent).  See 38 C.F.R. § 4.71, 
Diagnostic Code 5260.  In this case, the veteran's knee has 
displayed flexion to 120 degrees (December 1997 VA 
examination report), 115 degrees (February 1998 examination 
report), 100 degrees (records from Holt Krock Orthopedics), 
105 degrees (December 2000 examination report), 90 degrees 
(July 2001 examination report), and 95 degrees (July 2001 VA 
outpatient record).  These findings do not nearly approximate 
the criteria for a compensable evaluation.  

A veteran can receive separate ratings under DC 5260 
(limitation of flexion) and DC 5261 (limitation of extension) 
for disability of the same joint.  See VAOPGCPREC 9-2004.  
However, knee flexion does not meet or approximate the 
criteria for a compensable rating (which necessitates flexion 
limited to 45 degrees).  See 38 C.F.R. § 4.71a, DC 5260.

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The veteran has complained (such as at various examinations, 
outpatient visits, and his hearing) of left knee pain 
especially with weather change, popping, clicking, weakness, 
stiffness, occasional swelling, instability, giving way, 
locking, lack of endurance, and fatigability.  At his 
February 1998 examination, he reported flare-ups of these 
symptoms when aggravated by strenuous activity and heavy 
lifting.  These flare-ups would apparently last for three to 
five days.  At his January 2003 VA outpatient visit, the 
veteran indicated his left knee popping had worsened. While 
he has complained of left knee weakness, the veteran's knee 
strength has been regularly noted as 5/5 (such as in VA 
treatment records dated in December 2000 and May 2002).  

Moreover, although he has routinely reported pain, stiffness, 
and flare-ups, he has consistently been able to flex his left 
knee to at least 100 degrees in clinical settings.  This is 
far above the level for even a noncompensable rating under DC 
5260 for flexion.  His examinations have revealed extension 
ranging from 0-15 degrees, but have not revealed significant 
objective signs of pain on motion to warrant a higher rating.  
Thus, the 20 percent rating under DC 5261 for loss of 
extension adequately compensates any potential functional 
loss due to pain on use or during flare-ups, or due to 
weakness, fatigability, or incoordination.

Also, the veteran's left knee scar has been noted on 
examination but he has never complained of symptoms arising 
from it.  There is certainly no evidence that the scar 
exceeds 39 sq. cm, is unstable or painful, or actually limits 
the function of his knee.  In fact, the December 2002 VA 
examination revealed that the veteran's scars measured 2.5 
inches and 2 inches and were well-healed.  Therefore, a 
separate rating for knee scarring is not warranted.  38 
C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, and 
7805 (as in effect prior to and from August 30, 2002).

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's left knee disability was more than 
20 percent disabling.  He is accordingly not entitled to 
receive a "staged" rating.  Fenderson, supra.

Finally, there is no evidence that veteran has been 
hospitalized for his knee disability.  The December 2000 VA 
examination report noted that the veteran left the general 
work force due to his knee pain but was presently self-
employed as an architectural inspector.  The veteran 
indicated that his work ability is limited since he must be 
on ground level and cannot climb a ladder.  In any case, the 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
a left knee injury disability, including degenerative changes 
is denied.  






	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


